STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re G. M. SHRINER, Minor.                                        June 7, 2018

                                                                   No. 340633
                                                                   St. Clair Circuit Court
                                                                   Family Division
                                                                   LC No. 15-000414-NA


Before: SERVITTO, P.J., and GLEICHER and STEPHENS, JJ.

PER CURIAM.

        The circuit court terminated respondent-mother’s parental rights to her daughter, GS
(d/o/b March 18, 2009), under MCL 712A.19b(3)(c)(i), (c)(ii), (g), and (j). Despite 18 months of
services to assist respondent with ending the cycle of domestic violence in her home, respondent
continued to deny and justify her fiancé’s abusive actions. Record evidence supported that GS
suffered emotional trauma as a result of her mother’s relationship. And although respondent had
participated in individual counseling, completed parenting classes, and engaged in therapeutic
parenting time sessions with GS’s counselor, respondent still did not understand how to protect
and bond with her daughter. We affirm.

                                      I. BACKGROUND

        The Department of Health and Human Services (DHHS) took GS into care in November
2015, based on evidence that the child had witnessed her mother’s live-in boyfriend, Gerald
Adams, physically and emotionally abuse her mother. Respondent admitted to a Child
Protective Services (CPS) worker that Adams had choked her and that GS would “get in the
middle of the physical altercations to protect her.” This was especially troubling because GS
was developmentally delayed, cognitively impaired, and exhibited emotional distress with
behaviors such as self-harming and acting aggressively toward others.

        On November 15, 2015, respondent admitted the allegations in the jurisdictional petition
and signed a parent/agency agreement. Respondent was required to attend counseling, parenting
classes, and domestic violence programming. Most importantly, respondent was required to
“obtain/maintain safe, suitable, independent housing.” (Emphasis added.) A week later at a
family team meeting, respondent reported that she was afraid Adams would kill her if she tried to
leave him. Shortly thereafter, respondent informed a caseworker that Adams had locked her out
of their home, leading her to summon the police.



                                               -1-
         At a hearing on February 8, 2016, in respondent’s presence, the caseworker stated,
“DHHS does not recommend [respondent] be in a relationship with Mr. Adams.” GS’s therapist
testified that the child ripped out her hair, choked herself, and rocked herself aggressively. The
therapist spoke to the parenting class coordinator and reported, “if mom continues to choose to
be in a relationship where we have ongoing domestic violence that service is not going to be
successful.” At the conclusion of the hearing, the court warned respondent that her relationship
with Adams was “voluntary” and “if it’s . . . to the point where he’s . . . impacting your ability to
parent your child, which it certainly appears based on the report that I’m getting, then you’ve got
to take steps to end that relationship to protect your child.” A continuing relationship was
“clearly a concern for . . . the future placement of [GS],” the court advised.

         During a May 2, 2016 hearing, again in respondent’s presence, the caseworker described
that respondent “ha[d] been made aware on several occasions that if she wants to maintain a
relationship with Jerry Adams . . . he needs to start participating in services.” However, at a
recent “wrap around meeting,” respondent showed “a lack of understanding how remaining in a
relationship with domestic violence is [sic] present how it can negatively affect [GS] in her
ability to feel safe in the home.” At that meeting, respondent indicated that she has also caused
incidents of domestic violence in the home and stated her belief “that it is only natural to put
your hands on someone when you’re upset.” The parenting time supervisor further observed that
respondent “is constantly bringing up [Adams] to [GS] and constantly more focused on how this
is affecting [Adams] then how it is affecting her or [GS] at this time.”

        By September 2016, respondent seemingly came to understand that she needed to make
new housing arrangements. Although she was still living with Adams, she had submitted an
application for Section 8 housing. This turnabout was likely motivated by GS’s September 13
report to her foster mother, therapist, and pediatrician that Adams had sexually abused her. CPS
was unable to substantiate the claim and the prosecutor declined to bring charges. As a result,
respondent indicated that she did not believe the allegations. Respondent further asserted that
she would not allow the DHHS to tear her family apart and that she would continue her
relationship with Adams.

        By the end of October, respondent and Adams decided to plan together for GS’s return.
The pair took an online domestic violence course and Adams enrolled in parenting classes.
Through her counsel, respondent admitted that she and Adams had domestic violence issues in
the past, but no criminal charges had ever been brought against Adams. By that time, respondent
and Adams were engaged to be married. Respondent informed GS of the marriage plans during
a supervised visit. GS quickly shut down and stopped communicating with respondent.
Respondent insisted that GS viewed Adams as her “daddy” and that she was a “daddy’s girl” and
simply tired that day. Ultimately, at an October 31, 2016 hearing, respondent’s attorney objected
to the DHHS’s continued recommendation that respondent secure independent housing away
from Adams. The court rejected the challenge and adopted the DHHS’s recommendations as
presented.

        At a January 30, 2017 hearing, the caseworker asserted that she “has had multiple
conversations with” respondent “about the present concern of reunification with [GS] possible
[sic] being returned to an environment that domestic violence has occurred [sic],” and that the
caseworker “recommends that” mother and daughter have “independent housing” away from

                                                -2-
Adams. The court ordered continued participation in domestic violence counseling as it would
not place GS back in the home unless there was “a very minimum risk of any further domestic
violence.”

         Despite completing an online domestic violence course together, at a March 30, 2017
wrap-around meeting, Adams made “controlling statements to [respondent] and became visibly
angry at her for being late to a parenting time visit.” The caseworker “had to intervene” and
advise Adams that he was acting inappropriately. The caseworker reported, “It’s clear the
domestic violence issues between the two have not been resolved.” Moreover, as described at an
April 17, 2017 hearing, an intensive in-home service provider, Jessica Leenknegt, had “observed
some domineering behavior from Mr. Adams. She reports that Mr. Adams attempts to have
control over tasks [respondent] needs to complete on her own.” Respondent had complained to
the provider about Adams’s behavior in the past but then would “justify his actions.” Leenknegt
felt that domestic violence was an ongoing problem. After respondent advised the caseworker
that she would continue her relationship with Adams and intended to marry him, the worker
requested that the couple add respondent to the lease. In this way, Adams could not simply evict
respondent. The couple did not follow through with the landlord, however. And following a
visit supervised by the child’s therapist, GS told the therapist “that she did not feel safe returning
to her mother’s home,” “she did not think that her mother would keep her safe in the home,”
“that living with . . . Adams is not safe,” and “that she would like to remain in the foster home.”

       On May 4, 2017, the DHHS filed a supplemental petition seeking termination of
respondent’s parental rights. The petition cited respondent’s failure to benefit from services as
evidenced by her remaining in an abusive relationship, a situation she knew GS could not be
returned to.

        During the termination hearing, the caseworker and service providers testified regarding
the roller coaster of respondent’s relationship with Adams. Evidence was also presented
regarding the trauma exhibited by GS, including self-harming, wetting herself, and tantrums.
GS’s therapist and the caseworker described that GS seemed disconnected from respondent
during parenting time. She would not make eye contact with her mother or let her mother be
affectionate. GS’s therapist found the lack of bond between mother and child “rises to the level
of disturbing.” Moreover, respondent continued to discuss Adams and their wedding plans with
GS despite that GS would become upset and close herself off from respondent after. GS
continued to regress following visits, banging her head against the wall or wetting herself.

         Leenknegt testified that she heard conflicting accounts from the caseworkers and
respondent regarding whether the DHHS required respondent to leave Adams in order to regain
custody of her daughter. However, Leenknegt noted that respondent never admitted that
domestic violence occurred in her home and this was a barrier to reunification. She further noted
that toward the end of the proceedings, “there was a rocky period in the relationship due to
infidelity, so that was somewhat concerning.” Leenknegt witnessed an argument between
respondent and Adams during which Adams threatened to evict respondent from their home.
Overall, Leenknegt opined that respondent still had a long way to go before she would be able to
recognize the characteristics of a healthy relationship.



                                                 -3-
       The caseworker testified that respondent “refuses to choose between” Adams and GS, but
had actually “chosen Mr. Adams” by continuing to live with him against all advice. GS asked
the caseworker to tell respondent that she feared Adams, but respondent told the caseworker it
simply was not an issue. The caseworker opined that respondent had not sufficiently benefitted
from services to safely parent GS. Indeed, respondent’s domestic violence counselor observed
signs of a physical altercation between respondent and Adams as late as May 12, 2017, after
which respondent refused to leave the home.

       At the termination hearing, respondent claimed for the first time that she suffered from
flashbacks during which she would try to hurt herself. The incidents of domestic violence
witnessed by GS and others were actually Adams’s attempts to restrain her during these
flashbacks. During one such incident, respondent testified, Adams accidentally choked her and
broke two of her ribs.

       Respondent also described the various efforts she and Adams made to assist GS before
her removal from the home. GS was violent toward respondent, self-harmed, and wet herself.
With counseling and school resources, those behaviors had abated. The seeming lack of a bond
the caseworkers and therapists observed at parenting time was simply a symptom of GS’s
cognitive and developmental impairments. Respondent also continued to insist that GS never
expressed a fear of Adams and that GS misses her “daddy.”

        Respondent called several relatives as witnesses to GS’s development as a small child
and the nature of the mother-child bond. Respondent’s mother testified that respondent had
suffered from flashbacks since she was a little girl. Adams also took the stand to describe his
efforts to restrain respondent during these flashbacks. Unlike respondent, Adams denied that he
ever broke respondent’s ribs and blamed that injury on a horseback riding accident.

        Following this evidence, the DHHS recalled the caseworker to the stand. She testified
that respondent had never claimed to any caseworker assigned to the case that she suffered from
flashbacks or that Adams tried to restrain her to stop her from hurting herself.

       Ultimately, the court found respondent’s belatedly raised excuses and defenses incredible
and terminated respondent’s parental rights to GS. Respondent now appeals.

                                 II. STATUTORY GROUNDS

        Respondent challenges the evidentiary support for the statutory grounds leading to
termination. Pursuant to MCL 712A.19b(3), a circuit court “may terminate a parent’s parental
rights to a child if the court finds, by clear and convincing evidence” that at least one statutory
ground has been proven by the DHHS. MCR 3.977(A)(3); In re Trejo, 462 Mich. 341, 350; 612
NW2d 407 (2000). When termination is sought in a supplemental petition based on new
grounds, the DHHS must present legally admissible evidence in support. In re DMK, 289 Mich
App 246, 258; 796 NW2d 129 (2010). We review a circuit court’s factual finding that a
statutory termination ground has been established for clear error. In re Rood, 483 Mich. 73, 90-
91; 763 NW2d 587 (2009). “A finding of fact is clearly erroneous if the reviewing court has a
definite and firm conviction that a mistake has been committed, giving due regard to the trial
court’s special opportunity to observe the witnesses.” In re Moss, 301 Mich. App. 76, 80; 836

                                                -4-
NW2d 182 (2013) (quotation marks and citation omitted). “Clear error signifies a decision that
strikes us as more than just maybe or probably wrong.” In re Williams, 286 Mich. App. 253, 271;
779 NW2d 286 (2009).

         In terminating respondent’s parental rights, the court cited MCL 712A.19b(3)(c)(i),
(c)(ii), (g), and (j), which provide:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

               (ii) Other conditions exist that cause the child to come within the court’s
       jurisdiction, the parent has received recommendations to rectify those conditions,
       the conditions have not been rectified by the parent after the parent has received
       notice and a hearing and has been given a reasonable opportunity to rectify the
       conditions, and there is no reasonable likelihood that the conditions will be
       rectified within a reasonable time considering the child’s age.

                                             * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                             * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

         The evidence supported that the conditions that led to adjudication, domestic violence
and respondent’s inability to recognize that violence and protect her child from it, continued to
exist at the time of the termination hearing. Respondent had participated in counseling and
domestic violence programs. She completed parenting classes and attended therapeutic
parenting time sessions. The DHHS provided intensive in-home services to respondent on a
weekly basis. Despite these efforts, respondent showed little benefit. Eighteen months into the
proceedings, respondent retracted her initial claims and suddenly denied that any domestic
violence had ever occurred in her home. Respondent continued to ignore her child’s fears and
the serious trauma GS suffered, declaring against all evidence that GS loved Adams like a father.
“[I]t is not enough to merely go through the motions; a parent must benefit from the services
offered so that he or she can improve parenting skills to the point where the children would no
longer be at risk in the parent’s custody.” In re Gazella, 264 Mich. App. 668, 676; 692 NW2d

                                                -5-
708 (2005). The record supports that respondent did not benefit from the extensive services
provided in this case and therefore the court had grounds to find that respondent could not rectify
the conditions that led to adjudication within a reasonable time. Termination of respondent’s
parental rights was thereby supported under factor (c)(i).1

        In challenging the termination, however, respondent contends that it was unfair to base
the termination on her decision to remain with Adams when the court never ordered her to leave.
This is a disingenuous interpretation of the record. From the beginning, the court ordered
respondent to find independent housing. Throughout the proceedings, the caseworkers advised
respondent in open court that they would not return GS to a home rendered unstable and unsafe
by domestic violence. Respondent was present at hearings and meetings where service providers
and caseworkers reported observing acts of domestic violence, both physical and emotional.
Yet, respondent persisted in denying the abuse and continuing her relationship. And respondent
was not unaware of the requirement that she live separately from Adams to regain custody of
GS. In the face of this requirement, respondent expressly told the caseworker that she would not
let the DHHS break apart her family. Accordingly, respondent’s decision to remain in Adams’s
home was proof that the conditions that led to adjudication persisted.

        The evidence also supports termination under factor (g). Providing proper care and
custody for a child requires providing the right type of care for the particular child. A child with
special needs may need more intensive care than a child without disabilities. Here, respondent
described the special services she secured for GS before her removal. However, respondent
remained in a home marked by violence with her daughter who acted out aggressively toward
others. Respondent conceded at one point that GS placed herself between Adams and
respondent during physical altercations. Although respondent did not understand the dynamics,
GS responded by acting out aggressively toward others, self-harming, and wetting herself. And
as noted, respondent’s failure to benefit from services and recognize the trauma caused to her
child evidenced that she would be unable to provide proper care and custody in the future.

        Similarly, termination was supported under factor (j) as respondent still could not provide
a safe home environment for GS. As late as May 2017, a service provider observed injuries on
respondent consistent with a physical assault. Adams was domineering and controlling in
Leenknegt’s presence and at a wrap-around meeting including several workers. Yet, at the
termination hearing, respondent suddenly claimed that no abuse had ever occurred. Rather, she
insisted, Adams was required to use force against her to prevent her from hurting herself during
flashbacks. There is no record that respondent ever shared her history of flashbacks with her
therapist. Moreover, respondent continued to have no insight into the emotional ramifications of
the abusive environment on her child. Despite GS’s own protestations, respondent still believed



1
  The new ground cited in the petition to support termination under factor (c)(ii) was GS’s
allegation that Adams sexually abused her. We need not consider whether termination was
supported on this ground as it was supportable under factor (c)(i). It is therefore not outcome
determinative that CPS did not substantiate the allegations or that Adams was never charged with
criminal sexual conduct.


                                                -6-
that Adams was GS’s “whole world. Her daddy is her whole world, she is a daddy’s girl.” This
supported that respondent would continue to be unable to protect GS if the child was returned to
her care.

        Respondent contends that the court improperly terminated her parental rights simply
because she was the victim of abuse in violation of In re Plump, 294 Mich. App. 270, 273; 817
NW2d 119 (2011). However, as in Plump, neither the adjudication nor the termination of
respondent’s parental rights was based solely on respondent’s position as a domestic violence
victim. Respondent received 18 months of services to help her escape domestic violence.
Instead, respondent dug in her heels, created an elaborate story for how her injuries occurred, and
insisted that her family be made whole with Adams at its head. In doing so, respondent ignored
significant advice on how to best help her daughter.

                                     III. BEST INTERESTS

        Respondent further contends that termination of her parental rights was not in GS’s best
interests. “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012), citing MCL 712A.19b(5).
“[W]hether termination of parental rights is in the best interests of the child must be proven by a
preponderance of the evidence.” Moss, 301 Mich. App. at 90. The court should weigh all the
evidence available to it in determining the child’s best interests. Trejo, 462 Mich. at 356-357.
Relevant factors include “the child’s bond to the parent, the parent’s parenting ability, [and] the
child’s need for permanency, stability, and finality. . . .” Olive/Metts, 297 Mich. App. at 41-42
(citations omitted). “The trial court may also consider . . . the parent’s compliance with his or
her case service plan, the parent’s visitation history with the child, [and] the children’s well-
being while in care. . . .” In re White, 303 Mich. App. 701, 714; 846 NW2d 61 (2014). The
advantages of the child’s foster placement over placement with the parent are a relevant
consideration. In re Foster, 285 Mich. App. 630, 634-635; 776 NW2d 415 (2009). The court
may also consider the likelihood that “the child could be returned to her parent’s home within the
foreseeable future, if at all.” In re Frey, 297 Mich. App. 242, 248-249; 824 NW2d 569 (2012).
At this stage in the proceedings, the best interests of the child in having “a normal family home
is superior to any interest the parent has.” Moss, 301 Mich. App. at 89.

        The record amply supports that termination of respondent’s parental rights was in GS’s
best interests. Respondent’s attempts to assist her daughter before her removal were admirable.
However, it is clear that respondent never grasped the true nature of GS’s needs. Respondent
argues that mother and child shared a bond and that GS’s apparent distance from her mother was
just GS’s nature. GS’s therapist did not agree and the child shared a more open relationship with
her foster family, belying respondent’s claims. After several months of services and counseling,
and even with the assistance of GS’s therapist, respondent still did not understand that her
speaking about Adams and the upcoming nuptials was a trigger for GS to shut down emotionally.
The parent-child bond simply was not as pictured by respondent.

       GS further indicated that she did not want to return to respondent’s care as long as
respondent remained with Adams. GS expressed her fear of Adams but respondent would not


                                                -7-
listen. It would not be in the child’s best interests to return her to a home in which she does not
feel safe.

        GS instead expressed a desire to remain in her foster home, on the other hand. The
service providers noted that GS’s foster parents effectively and compassionately managed GS’s
behaviors. GS was affectionate with her foster parents and foster siblings and her coping skills
were improving. Toward the end, GS even happily ran to her foster parents after visits and
would not interact with respondent during the visits.

       There was no likelihood that GS could be returned to respondent within a reasonable time
considering that, despite all the services provided and advice tendered, respondent chose to
remain with Adams. Respondent placed her unhealthy romantic relationship and her own desires
over the needs of her child. Therefore, the circuit court did not clearly err in finding that
termination was in GS’s best interests.

       We affirm.



                                                            /s/ Deborah A. Servitto
                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Cynthia Diane Stephens




                                                -8-